


EXHIBIT 10.49


Exhibit A
to UCC Financing Statement


Debtor:  AVISTAR COMMUNICATIONS CORPORATION
Secured Party:  JPMORGAN CHASE BANK, N.A.
Collateral Description:
 
All of the Debtor’s right, title and interest in, to and under the following,
whether now existing or hereafter acquired or arising (the “Collateral”):
 
(a) accounts (including health-care-insurance receivables), chattel paper,
deposit accounts, documents (including negotiable documents), equipment, general
intangibles, goods (including fixtures), instruments (including promissory
notes), inventory (including all goods held for sale or lease or to be furnished
under a contract of service, and including returns and repossessions),
investment property (including securities and securities entitlements), letter
of credit rights, money, and all of Debtor’s books and records with respect to
any of the foregoing, and the computers and equipment containing said books and
records;


(b) all claims, demands, causes and choses in action in respect of any of the
foregoing and all accessions and additions thereto; and


(c) any and all cash and non-cash proceeds and products of any of the foregoing,
including without limitation, any and all proceeds of any insurance, indemnity,
instruments, warranty or guaranty payable to such Debtor from time to time with
respect to the Collateral and any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.


Notwithstanding the foregoing, the Collateral shall not include (w) any of the
outstanding capital stock of any subsidiary of the Grantor that is a Controlled
Foreign Corporation (as defined in the Internal Revenue Code of 1986, as
amended,  in excess of 65% of the voting power of all classes of capital Stock
of such Controlled Foreign Corporation entitled to vote or (x) any restricted
money market accounts maintained by the Grantor with Comerica Bank – California
to the extent the same secures the Grantor’s obligations with respect to the
letter of credit in the amount of $145,200 issued by such bank to Clemons
Properties Partners L.P. or (y) the Debtor’s right to receive royalties or other
funds or assets under that certain Patent License Agreement dated July 17, 2006,
as amended, by the Debtor and Sony Computer Entertainment, Inc., as amended,
modified, supplemented or extended from time to time, or as any provision
thereof may be waived, and any patent license agreement executed by Debtor and
Sony Computer Entertainment, Inc. in substitution or replacement therefor, and
the Debtor’s rights to enforce payment or delivery of such royalties or other
funds or assets or (z) any “Excluded Patent Collateral” (as defined below).

 
1

--------------------------------------------------------------------------------

 

“Excluded Patent Collateral” shall mean:


(a) the following patents and patent applications (the “Patents”):
 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor
5689641
US
10/01/1993
Multimedia collaboration system arrangement for routing compressed AV signal
through a participant site without decompressing the AV signal Ludwig, Lester F.
5867654
US
6/7/1996
Two monitor videoconferencing hardware Ludwig, Lester F.
5978835
US
6/7/1996
Multimedia mail, conference recording and documents in video conferencing
Ludwig, Lester F.
5896500
US
6/7/1996
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective AV device Ludwig,
Lester F.
5884039
US
6/7/1996
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available Ludwig, Lester F.
5617539
US
6/7/1996
Multimedia collaboration system with separate data network and A/V network
controlled by information transmitting on the data network Ludwig, Lester F.
5802294
US
6/7/1996
Teleconferencing system in which first location video mosaic generator sends
combined local participants images to second location video mosaic generator for
displaying combined images Ludwig, Lester F.
5758079
US
6/7/1996
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference Ludwig,
Lester F.
5854893
US
6/10/1996
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference Ludwig,
Lester F.
5915091
US
6/11/1996
Synchronization in video conferencing Ludwig, Lester F.
6351762
US
6/7/1996
Method and system for log-in­based video and multimedia calls Ludwig, Lester F.
6583806
US
4/7/1997
Videoconferencing hardware Ludwig, Lester F.
6343314
US
4/28/1997
Remote participant hold and disconnect during videoconferencing Ludwig, Lester
F.
6237025
US
12/19/199 7
Multimedia collaboration system Ludwig, Lester F.


 
2

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

6212547
US
5/5/1998
UTP based video and data conferencing Ludwig, Lester F.
6898620
US
5/5/1998
Multiplexing video and control signals onto UTP Ludwig, Lester F.
6437818
US
5/5/1998
Video conferencing on existing UTP infrastructure Ludwig, Lester F.
6426769
US
5/5/1998
High-quality switched analog video communications over unshielded twisted pair
Ludwig, Lester F.
09/565677
US
5/4/2000
Scalable Networked Multimedia System And Applications Ludwig, Lester F.
7185054
US
11/1/2000
Participant display and selection in video conference calls Ludwig, Lester F.
6594688
US
06/11/2001
Dedicated echo canceler for a workstation Ludwig, Lester F.
7054904
US
4/9/2002
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks Ludwig, Lester F.
6789105
US
4/9/2002
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media Ludwig, Lester F.
6959322
US
3/4/2003
UTP based video conferencing Ludwig, Lester F.
10/382554
US
3/4/2003
Teleconferencing employing multiplexing of video and data conferencing signals
J. Chris Lauwers
7206809
US
11/26/200 3
Method for real-time communication between plural users Ludwig, Lester F.
7152093
US
11/26/2003
System for real-time communication between plural users Ludwig, Lester F.
7421470
US
11/26/200 3
Method for real-time communication between plural users Ludwig, Lester F.
7433921
US
11/26/200 3
System for real-time communication between plural users Ludwig, Lester F.
11/264926
US
11/1/2005
Audio communications using devices with different capabilities Lester F. Ludwig
11/264936
US
11/1/2005
Log-in based communications plus two data types Lester F. Ludwig
11/265059
US
11/1/2005
Using login-based addressing to communicate with listed users Lester F. Ludwig
11/265256
US
11/1/2005
Registration based addressing over multiple networks with digital audio
communication Lester F. Ludwig
11/265394
US
11/1/2005
Registration based addressing and call handles to establish communication Lester
F. Ludwig


 
3

--------------------------------------------------------------------------------

 


Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

7487210
US
1/12/2007
Method for managing real-time communications Ludwig, Lester F.
7412482
US
1/12/2007
System for managing real-time communications Ludwig, Lester F.
7437411
US
1/15/2007
Communication of a selected type over a wide area network Ludwig, Lester F.
7398296
US
1/16/2007
Networked audio communication over two networks Ludwig, Lester F.
7444373
US
1/16/2007
Wireless real-time communication Ludwig, Lester F.
7441001
US
1/18/2007
Real-time wide-area communications between ports Ludwig, Lester F.
7437412
US
1/19/2007
Real-time communication of a selected type Ludwig, Lester F.
11/668625
US
1/30/2007
Storing and accessing media files J. Chris Lauwers
11/669003
US
1/30/2007
Storage and playback of media files J. Chris Lauwers
11/737723
US
4/19/2007
Storing and accessing media files Lester F. Ludwig
90/009008
US
02/25/2008
UTP based video and data conferencing Ludwig, Lester F.
90/009015
US
02/29/2008
Video conferencing on existing UTP infrastructure Ludwig, Lester F.
90/009016
US
02/29/2008
System for providing a directory of AV devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available Ludwig, Lester F.
90/009020
US
05/20/2008
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network Ludwig, Lester F.
90/009021
US
02/29/2008
System for real-time communication between plural users Ludwig, Lester F.
90/009031
US
03/05/2008
Remote participant hold and disconnect during videoconferencing Ludwig, Lester
F.
CA2173204
CA
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
CA2173209
CA
10/03/1994
Multimedia collaboration system Ludwig, Lester F.
CA2204442
CA
03/16/1994
Multimedia collaboration system with separate data network and a/v network
controlled by information transmitting on the data network Ludwig, Lester F.


 
4

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

CA2296181
CA
10/03/1994
System for providing a directory of av devices and capabilities and call
processing such that each participant participates to the extent of capabilities
available Ludwig, Lester F.
CA2296182
CA
10/03/1994
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference Ludwig,
Lester F.
CA2296185
CA
10/03/1994
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective av device Ludwig,
Lester F.
CA2296187
CA
10/03/1994
Synchronization in video conferencing Ludwig, Lester F.
CA2296189
CA
10/03/1994
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference Ludwig,
Lester F.
CA2297940
CA
03/16/1994
Two monitor videoconferencing hardware Ludwig, Lester F.
CH690154
CH
09/28/1994
Synchronization in video conferencing Ludwig, Lester F.
DE69426456.3
DE
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
DE69428725.3
DE
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
DE69429684.8
DE
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
DE69430272.4
DE
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
DE69431525.7
DE
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
DE69431536.2
DE
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
DE69432803.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
DE69433042.6
DE
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
DE69434762.0
DE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
DE69435132.6
DE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
FR1307038
FR
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
FR1705913
FR
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.


 
5

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

FR0721725
FR
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
FR0721726
FR
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
FR0899952
FR
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
FR0899953
FR
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
FR0899954
FR
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
FR0898424
FR
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
FR0912055
FR
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
FR0912056
FR
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
GB1307038
GB
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
GB1705913
GB
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
GB2282506
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB0721725
GB
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
GB0721726
GB
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
GB2319135
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB2319136
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB2319137
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB2319138
GB
05/27/1994
Teleconferencing system Ludwig, Lester F.
GB0899952
GB
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
GB0899953
GB
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.
GB0899954
GB
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
GB0898424
GB
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
GB0912055
GB
03/16/1994
Multimedia collaboration system Ludwig, Lester F.


 
6

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

GB0912056
GB
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
NL1705913
NL
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
SE1705913
SE
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
5751338
US
12/30/1994
Methods and systems for multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
6081291
US
04/16/1997
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
6972786
US
12/23/1999
Multimedia services using central office Ludwig, Lester F.
11/786802
US
4/11/2007
Multimedia services using central office Ludwig, Lester F.
11/927459
US
10/29/2007
Interconnecting network locations between premises network and central office
using ethernet on loop plant Ludwig, Lester F.
90/009079
US
03/14/2008
Multimedia services using central office Ludwig, Lester F.
CA2208987
CA
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
GB2296620
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
GB0801858
GB
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services Ludwig, Jr., Lester Frank
GB2308526
GB
10/11/1995
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
SG53410
SG
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
6816904
US
5/4/2000
Networked video multimedia storage server environment Ludwig, Lester
10/931651
US
8/31/2004
Scalable networked multimedia system and applications Ludwig, Lester
CA2308147
CA
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
DE69837887.3
DE
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
DE69840427
DE
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
FR1814290
ES FR
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester


 
7

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

FR1029273
FR
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
GB1814290
GB
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
GB1029273
GB
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
IE1814290
IE
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
11/246867
US
10/7/2005
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
11/814671
US
1/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
EP06718435.8
EP
01/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
KR10-2007­-7019362
KR
01/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
SG200705449-7
SG
01/12/2006
Multiple-channel codec and transcoder environment for gateway, mcu, broadcast
and video storage applications J. Chris Lauwers
EP942737.8
EP
6/9/2000
System And Method For Broswer-Based Multimedia Collaboration Reporting Burnett,
Gerald, et al.
10/018,441
US
6/9/2000
System And Method For Broswer-Based Multimedia Collaboration Reporting Burnett,
Gerald, et al.
11/625330
US
1/21/2007
Storing and accessing media files J. Chris Lauwers
90/009009
US
02/26/2008
Method for real-time communication between plural users Ludwig, Lester F.
90/009010
US
02/25/2008
Method and system for log-in­based video and multimedia calls Ludwig, Lester F.
90/009012
US
02/22/2008
Participant display and selection in video conference calls Ludwig, Lester F.
90/009013
US
02/25/2008
Multimedia collaboration system Ludwig, Lester F.
90/009018
US
03/03/2008
Synchronization in video conferencing Ludwig, Lester F.
90/009019
US
02/28/2008
System for call request which results in first and second call handle defining
call state consisting of active or hold for its respective av device Ludwig,
Lester F.
90/009023
US
02/27/2008
Multiple-editor authoring of multimedia documents including real-time video and
time-insensitive media Ludwig, Lester F.


 
8

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

90/009024
US
02/27/2008
Multimedia mail, conference recording and documents in video conferencing
Ludwig, Lester F.
90/009025
US
03/03/2008
Call control in video conferencing allowing acceptance and identification of
participants in a new incoming call during an active teleconference Ludwig,
Lester F.
90/009030
US
03/04/2008
UTP based video conferencing Ludwig, Lester F.
90/009032
US
03/05/2008
Two monitor videoconferencing hardware Ludwig, Lester F.
90/009035
US
03/06/2008
High-quality switched analog video communications over unshielded twisted pair
Ludwig, Lester F.
90/009038
US
03/07/2008
Multiplexing video and control signals onto UTP Ludwig, Lester F.
90/009040
US
03/05/2008
Teleconferencing system in which location video mosaic generator sends combined
local participants images to second location video mosaic generator for
displaying combined images Ludwig, Lester F.
90/009042
US
03/07/2008
Dedicated echo canceler for a workstation Ludwig, Lester F.
90/009044
US
03/14/2008
Multimedia collaboration system arrangement for routing compressed av signal
through a participant site without decompressing the av signal Ludwig, Lester F.
90/009077
US
09/13/2008
Videoconferencing hardware Ludwig, Lester F.
90/009081
US
03/14/2008
Marking and searching capabilities in multimedia documents within multimedia
collaboration networks Ludwig, Lester F.
CA2290701
CA
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
EP1307038
EP
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
EP1705913
EP
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
EP0721725
EP
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
EP0721726
EP
10/03/1994
Videoconference signal switching without decompression Ludwig, Lester F.
EP0899952
EP
10/03/1994
Call detection and handling in multimedia collaboration system Ludwig, Lester F.
EP0899953
EP
10/03/1994
Participant location in multimedia collaboration system Ludwig, Lester F.


 
9

--------------------------------------------------------------------------------

 
Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

EP0899954
EP
10/03/1994
Multimedia mail in teleconferencing system Ludwig, Lester F.
EP0898424
EP
03/16/1994
Multimedia teleconferencing system Ludwig, Lester F.
EP0912055
EP
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
EP0912056
EP
10/03/1994
Synchronization in a multimedia system Ludwig, Lester F.
EP99202661.7
EP
03/16/1994
Teleconferencing system Ludwig, Lester F.
PCT/US94/00 2961
WO
03/16/1994
Multimedia collaboration system Ludwig, Lester F.
PCT/US94/01 1193
WO
10/03/1994
Multimedia collaboration system Ludwig, Lester F.
08/860575
US
10/04/1995
Methods and systems for multimedia communications via public telephone networks
Ludwig, Jr., Lester Frank
90/009080
US
03/14/2008
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
EP0801858
EP
10/04/1995
Multimedia central office and method of providing a plurality of multimedia
telecommunication services Ludwig, Jr., Lester Frank
PCT/US95/01 3016
WO
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
60/064266
US
11/04/1997
Video storage server Ludwig, Lester
EP1814290
EP
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
EP1029273
EP
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
PCT/US98/02 3596
WO
11/04/1998
Scalable networked multimedia system and applications Ludwig, Lester
60/647168
US
1/25/2005
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications Lester Ludwig
PCT/US06/00 1358
WO
01/12/2006
Multiple-channel codec and transcoder environment for gateway, MCU, broadcast
and video storage applications J. Chris Lauwers
EP03023333.2
EP
10/04/1995
Multimedia communications via public telephone networks Ludwig, Jr., Lester
Frank
08/869236
US
06/04/1997
 
08/900807
US
07/25/1997
 


 
10

--------------------------------------------------------------------------------

 

Patent or Application No.
Country
Filing Date
Title of Patent and First Named Inventor

08/982849
US
12/02/1997
 
2,377,014
CA
12/07/01
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald, et al.
PCT/US00/15 990
WO
06/09/00
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald, et al.
60/138,921
US
06/11/99
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald
11/932,802
US
10/31/2007
System and method for browser-based multimedia collaboration reporting Burnett,
Gerald, et al.
90/009082
US
03/14/2008
Methods and systems for multimedia communication via public telephone networks
Ludwig, Jr., Lester Frank
90/009014
US
02/26/2008
System for teleconferencing in which collaboration types and participants by
names or icons are selected by a participant of the teleconference Ludwig,
Lester F.
90/009022
US
02/29/2008
Networked video multimedia storage server environment Ludwig, Lester
5689641
US
10/01/1993
Multimedia collaboration system arrangement for routing compressed AV signal
through a participant site without decompressing the AV signal Ludwig, Lester F.
5867654
US
6/7/1996
Two monitor videoconferencing hardware Ludwig, Lester F.



(b) all patents and patent applications (i) to which any of the Patents directly
or indirectly claims priority, (ii) for which any of the Patents directly or
indirectly forms a basis for priority, and/or (iii) that directly or indirectly
incorporate by reference, or are directly or indirectly incorporated by
reference into, the Patents;


(c) all reissues, reexaminations, extensions, continuations, continuations in
part, continuing prosecution applications, requests for continuing examinations,
divisions, registrations of any item in any of the foregoing categories (a) and
(b);


(d) all non-United States patents, patent applications, and counterparts
relating to the Patents or any item in any of the foregoing categories (a)
through (c), including, without limitation, certificates of invention, utility
models, industrial design protection, design patent protection, other
governmental grants or issuances, and any rights to apply in any or all
countries of the world for patents, certificates of invention, utility models,
industrial design protections, design patent protections, or governmental grants
or issuances of any type related to any of the Patents and the inventions,
invention disclosures, and discoveries therein; inventions, invention
disclosures, and discoveries described in any of the Patents of any item in the
foregoing categories (a) though (d);
 
(e) all rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any item in any of the foregoing categories (a) through (e),
including, without limitation, under the Paris Convention for the Protection of
Industrial Property, the International Patent Cooperation Treaty, or any other
convention, treaty, agreement, or understanding;


(f) causes of action (whether known or unknown or whether currently pending,
filed, or otherwise) and other enforcement rights under, or on account of, any
of the Patents and/or the rights described in the above subparagraphs (a)
through (f) (including, without limitation, all causes of action and other
enforcement rights for (i) damages, (ii) injunctive relief, and (iii) any other
remedies of any kind) for past, current and future infringement; and all rights
to collect royalties and other payments under or on account of any of the
Patents and/or any item in any of the foregoing categories (a) through (g).

 
11

--------------------------------------------------------------------------------

 
